                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA



    Michael A. Schlegel,
                                                        Case No. 19-cv-338 (SRN/ECW)
                  Plaintiff,

    v.                                                          ORDER

    M. Rios,

                  Defendant.



         Based upon the Report and Recommendation by United States Magistrate Judge

Elizabeth Cowan Wright dated June 17, 2019 1, all the files and records, and no objections

having been filed to said Report and Recommendation,

         IT IS HEREBY ORDERED that

         1. Petitioner Schlegel’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. §

               2241 [Doc. No. 1] is DISMISSED WITHOUT PREJUDICE.

         2. Petitioner Schlegel’s Motion to Amend [Doc. No. 4] is DENIED AS MOOT.

         3. Petitioner Schlegel’s Motion for Interim Conditional Release [Doc. No. 5] is

               DENIED.

               LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: July 29, 2019                             s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




1
 The magistrate judge signed the Report and Recommendation on June 17, 2019,
however, it was not docketed until June 18, 2019.
